                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION


KEVIN LYLE HARDCASTLE,
                                                                            No. 3:19-cv-00288-AC
               Plaintiff,
                                                                          OPINION AND ORDER
       v.

NORTHERN OREGON REGIONAL
CORRECTIONAL FACILITY,

               Defendant.



MOSMAN,J.,

       On May 1, 2019, Magistrate Judge John V. Acosta issued his Findings and

Recommendation (F&R) [10], recommending that Plaintiffs Complaint [2] be dismissed with

leave to amend and any pending motions be dismissed as moot. No objections were filed.

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

1 - OPINION AND ORDER
the magistrate judge as to those portions of the F&R to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F&R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

                                          CONCLUSION

       Upon review, I agree with Judge Acosta's recommendation and I ADOPT the F&R [10]

in full. Plaintiffs Complaint [2] is DISMISSED with leave to amend and any pending motions

are DISMISSED AS MOOT. Plaintiff has thirty (30) days in which to file an amended

complaint. Plaintiff is advised that failure to file an amended complaint within the allotted time

will result in the entry of a judgment of dismissal.

       IT IS SO ORDERED.

       DATED this    Z!/.day of May, 2019.




2 - OPINION AND ORDER
